[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-17054                  ELEVENTH CIRCUIT
                                                                 JUNE 16, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                      D. C. Docket No. 89-00233-CR-T-15

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

KENT BLUE,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 16, 2009)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Kent Blue, a federal prison inmate proceeding pro se, appeals the district
court’s order denying his motion for writ of error coram nobis. He argues that his

sentence was improperly enhanced based on a conviction for simple possession of

cocaine.

      We review the denial of coram nobis relief for abuse of discretion. Alikhani

v. United States, 200 F.3d 732, 734 (11th Cir. 2000). Federal courts may issue a

writ of error coram nobis under the All Writs Act, 28 U.S.C. § 1651(a), which

states that "[t]he Supreme Court and all courts established by Act of Congress may

issue all writs necessary or appropriate in aid of their respective jurisdictions and

agreeable to the usages and principles of law." United States v. Mills, 221 F.3d
1201, 1203 (11th Cir. 2000); 28 U.S.C. § 1651(a). The bar for coram nobis relief

is high, and the writ may issue only when (1) “there is and was no other available

avenue of relief,” and (2) “the error involves a matter of fact of the most

fundamental character which has not been put in issue or passed upon and which

renders the proceeding itself irregular or invalid.” Alikhani, 200 F.3d at 734

(citation and internal quotations omitted). Because federal prisoners, like Blue,

may make use of the statutory remedy of 28 U.S.C. § 2255, coram nobis relief is

unavailable to them. See United States v. Garcia, 181 F.3d 1274, 1274 (11th Cir.

1999) ("Coram nobis relief is unavailable to a person, such as the appellant, who is

still in custody."); United States v. Brown, 117 F.3d 471, 475 (11th Cir. 1997).



                                           2
      In affirming the district court for this reason, we note in passing that the

court correctly concluded that Blue’s coram nobis motion should not be treated as

a § 2255 motion, because Blue had already filed a § 2255 motion and had not

obtained from this court leave to file a successive § 2255 motion, as required by §

106 of the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214, 1220-21. See Garcia, 181 F.3d at 1275.

AFFIRMED.




                                           3